DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/30/2021 is acknowledged. Claims 19 and 29 are amended. Claims 30-39 are newly added. Claims 19 and 21-39 are currently pending in the instant application. 
Previous rejections are withdrawn in view of the above amendment.
Claims 19 and 21-39 are rejected on a new ground of rejections. See rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § x(NH2NH3)1-xPbI3, wherein 0≤ x ≤ 1, and the claim also recites the formula AaBbMcXd wherein a is 0.875 or 0.25 in claim 19, which is the narrower statement of the range/limitation of the organic composition A (or a in the formula recited in claim 19 and x in the formula recited in claim 28).  Claims 37-38 depends on claim 30 and recites (CH3NH3)x(NH2NH3)1-xPbI3 and the claim also recites the formula AaBbMcXd wherein M is a Sn and Ge in claim 30, which is different from the formula recited in claims 37-38.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 37-38  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 depends on claim 19 and recites the broad recitation (CH3NH3)x(NH2NH3)1-xPbI3, wherein 0≤ x ≤ 1, and the claim also recites the formula AaBbMcXd wherein a is 0.875 or 0.25 in claim 19, which is the narrower statement of the range/limitation of the organic x(NH2NH3)1-xPbI3, while claim 30 recites the formula AaBbMcXd wherein M is a Sn and Ge, which is different from the formula recited in claims 37-38. Therefore, claims 28 and 37-38 fail to further limit the subject matter of the claims, 19 and 30 respectively, upon which they depend and fail to include all the limitations of the claim upon which they depend, e.g. claims 19 and 30 respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of this office action, claims 28, 37-38 are rejected together with independent claim 39.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akbulatov et al. (“Hydrazinium-loaded perovskite solar cells with enhanced performance and stability”)
Regarding claims 28, 37-39, Akbulatov et al. discloses Akbulatov et al. discloses a photodetector comprising a photovoltaic stack (or solar cell) comprising:
a substrate (see ITO glass in fig. 5);
an electron transport layer (see PCBM in fig. 5);
a hole transport layer (PEDOT:PSS in fig. 5); and
a layer comprising a crystalline composition (or perovskite) of a mixed salt of empirical formula MA1-xHAxPbI3 (see fig. 5, also see figs. 2 and 5b, and the whole document); 
wherein MA is methylammonium, HA is hydrazinium (see abstract), and x is ranging from 0 to 1 (see  page 18379, second paragraph of the first column) and more specifically 0.8, 0.6 and 0.5 (see table S1).
Methylammonium has a formula of CH3NH3 and hydrazinium has a formula of NH2NH3 (see table 1 of evidentiary reference to Kielich et al.).
As such the empirical formula MA1-xHAxPbI3,  with 1-x ranging from 0 to 1 and more specifically 0.2, 0.4, 0.5, of Akbulatov et al. is the same as the claimed formula (CH3NH3)x(NH2NH3)1-xPbI3 with (1-x). It is noted that 1-x of Akbulatov et al. corresponds to x in the claimed formula.
Claim(s) 19, 21-22, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Formamidinium and Cesium Hybridization for Photo-and Moisture-Stable Perovskite Solar Cell”).
Regarding claims 19, 21, 24, 26-27, Lee et al. discloses a photodetector comprising a photovoltaic stack (or solar cell) of FTO/bl-TiO2/perovskite/spiro-MeOTAD/Ag, wherein the perovskite has a formula of FA0.9Cs0.1PbI3 (see Figure 3) or FA1-xCsxPbI3 (see Figure 1) with x is 0.125 is plotted in the graph Abs. at 630 nm vs. x (see Figure 1). Therefore, Lee et al. discloses a photodetector comprising a photovoltaic stack (or solar cell) comprising:
a substrate (FTO),
an electron transport layer (bl-TiO2);
a hole transport layer (spiro-MeOTAD); and
a layer comprising perovskite FA0.9Cs0.1PbI3 or FA1-xCsxPbI3 with x of 0.125, which has the formula AaBbMcXd; wherein A is organic cation of formamidinium (or FA), B is an inorganic cation, M is Pb, X is iodide (or I-), and a is 0.875 (or 1-0.125) or 0.9.
It is noted that 0.9 has sufficient specificity (or a rounded up number of 0.875). 
Regarding claim 22, Lee et al. discloses a photodetector as in claim 19 above, wherein perovskite is a crystalline.
Claim Rejections - 35 USC § 102/03
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 22-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akbulatov et al. (“Hydrazinium-loaded perovskite solar cells with enhanced performance and stability”).
Regarding claims 19 and 24-29, Akbulatov et al. discloses Akbulatov et al. discloses a photodetector comprising a photovoltaic stack (or solar cell) comprising:
a substrate (see ITO glass in fig. 5);
an electron transport layer (see PCBM in fig. 5);
a hole transport layer (PEDOT:PSS in fig. 5); and
a layer comprising a crystalline composition (or perovskite) of a mixed salt of empirical formula MA1-xHAxPbI3 (see fig. 5, also see figs. 2 and 5b, and the whole document); 
wherein MA is methylammonium, HA is hydrazinium (see abstract), and x is ranging from 0 to 1 (see  page 18379, second paragraph of the first column) and more specifically 0.1 (see table S1).
Methylammonium has a formula of CH3NH3 and hydrazinium has a formula of NH2NH3 (see table 1 of evidentiary reference to Kielich et al.).
As such the empirical formula MA1-xHAxPbI3, with 1-x ranging from 0 to 1 and more specifically 0.9 of Akbulatov et al. has the formula AaBbMcXd, wherein A is an organic cation of methylammonium (MA), B is hydrazinium (HA), M is Pb, X is iodide, and a is ranging from 0 to 1 and more specifically 0.9.
It is noted that 0.9 has sufficient specificity (or a rounded up number of 0.875), the reference is deemed to be anticipatory.
Alternatively, Akbulatov et al. discloses a (or 1-x) is ranging from 0 to 1, the reference does not explicitly provide an example of a (or 1-x) being 0.875 or 0.25.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.875 or 0.25 of the range from 0 to 1 disclosed by Akbulatov et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Regarding claim 23, Akbulatov et al. discloses a photodetector as in claim 19 above, wherein the van der Waals radii of cation A and cation B of MA1-xHAxPbI3 (or MA – methylammonium, and HA – hydrazinium) are in the range of 200 – 280 pm (see Applicant’s disclosure, or table 1 of evidentiary reference to Kieslich et al. “Solid-state principles applied to organic-inorganic perovskites: new tricks for an old dog”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 19, 21-27, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (WO 2016/038338).
Regarding claims 19, 22, 24, 26-27, 30, 32, 34 and 36, Beaumont et al. discloses a photodetector device comprising a photovoltaic stack comprising:
a substrate (see I. first electrode material of FTO, pages 42-43, and “substrate” described in page 30);
an electron transport layer (see II. a layer of an n-type semiconductor preferably TiO2, pages 42-43); 
a hole transport layer (see V. a layer of an p-type semiconductor preferably OmeTAD, pages 42-43), and 
a layer of a crystalline material (see IV in pages 42-43).  
Beaumont et al. discloses the crystalline material comprising a compound having formula (I): [A]a[B]b[C]c (see  page 19), wherein [A] may represent one, two or more A ions (or mixed ions) and those ions may be present in any proportion, and the proportion (y) is from 0-1 or 0.05 to 0.95 in the instant example (see paragraph bridging pages 19 and 20).
Beaumont et al. teaches the crystalline material typically comprises a perovskite having formula II: [A][B][X]3, wherein [A] is at least one monocation, [M] is at least one metal or metalloid di-cation, and [X] is at least one halide ion (see page 20), wherein [A] is at least one organic cation such as (CH3NH3) or (H2N-C(H)=NH2) or at least one inorganic (see page 21, second paragraph), and B is least one of Ge, Sn, Pb (see page 20). Beaumont et al. also provides 3, APbBr3, APbCl3, ASnI3, ASnBr3, ASnCl3 (see second paragraph of page 22).
Beaumont et al. does not explicitly exemplify the perovskite crystalline compound having two [A] ions with at least one ion to be an organic cation such that the perovskite crystalline compound has the empirical formula of AaBbMcXd with A being an organic cation, nor do they teach a is 0.875 or 0.25.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have selected A in the exemplary compounds APbI3, APbBr3, APbCl3, ASnI3, ASnBr3, ASnCl3 to include two A ions with at least one A ion being organic cation such as (CH3NH3) or (H2N-C(H)=NH2) in a proportion of 0 to 1 or 0.05 to 0.95, because Beaumont explicitly suggests doing so. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.875 or 0.25 of the ranges 0 to 1 or 0.05 to 0.95 disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. It is noted that (CH3NH3) is methylammonium and (H2N-C(H)=NH2) is formamidinium. In such modification, organic monocation (CH3NH3) or (H2N-C(H)=NH2) of two A ions of modified Beaumont et al. corresponds to A in the claimed formula AaBbMcXd, and the other A ion in the two A ions corresponds to B in the claimed formula AaBbMcXd.
Regarding claims 21 and 31, modified Beaumont et al. discloses a device as in claims 19 and 30 above, wherein Beaumont et al. discloses B, or the other A ion in the two A ions, including an inorganic cation (see page 21, second paragraph).
Regarding claims 23, 25 and 33, 35, modified Beaumont et al. discloses a device as in claims 19 and 30 above, wherein Beaumont et al. discloses [A] of the formula II ([A][B][X]3) 3NH3) or (H2N-C(H)=NH2) (see paragraph bridging pages 20 and 21). 
Beaumont et al. does not explicitly disclose combining such two organic cations so that B is methylammonium (CH3NH3) or formamidinium (H2N-C(H)=NH2) and the van der Waals radii of the cation A and cation B are in the range of 200 – 280 nm.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the two organic cations methylammonium and formamidinium such that B is methylammonium or formamidinum, because Beaumont et al. explicitly suggests the monocation [A] of the perovskite crystalline is more than one organic cations. In such modification, the radii of the cation A and cation B, or methylammonium and formamidinium, are in the range 200-280 pm (see table 1 of evidentiary reference to Kieslich).

Claims 28-29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (WO 2016/038338) in view of Akbulatov 
Regarding claim 28-29 and 37-39, modified Beaumont et al. discloses a device as in claims 19 and 30, wherein A in the formula AaBbMcXd is methylammonium and a is 0.875 or 0.25 (see claim 1 above). 
Beaumont et al. exemplifies perovskite compound having formula APbI3 (see claim 1 above), the reference also discloses using more than one monocation [A] in the perovskite crystalline composition (see paragraph bridging pages 19 and 20, and paragraph bridging paragraph bridging pages 20 and 21).
Beaumont et al. does not disclose using two organic monocations [A] such that the second monocation [A] or B in the formula AaBbMcXd is hydrazinium, (or A in APbI3 is the 3 having formula (CH3NH3)x(NH2NH3)1-xPbI3. 
Akbulatov et al. discloses combining methylammonium (MA) and hydrazinium (HA) such that using hybrid perovskite having a formula MA1-xHAxPbI3 would enhance power conversion efficiency and improved operation stability (see abstract).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the perovskite of modified Beaumont et al. by using hybrid perovskite having a structure MA1-xHAxPbI3 as taught by Akbulatov et al., because Beaumont et al. explicitly suggests using more than one organic monocations and Akbulatov et al. teaches using such hybrid perovskite would enhance power conversion efficiency and improved operation stability. MA1-xHAxPbI3 is  (CH3NH3)x(NH2NH3)1-xPbI3.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Akbutalov does not teach a to be 0.875 or 0.25. The examiner replies that Akbutalov et al. discloses x is ranging from 0 to 1 and more specifically 0.1. As such, the value 1-x, which corresponds to the claimed value a, is found to be ranging from 0 to 1 and more specifically 0.9. The value of 0.9 has sufficient specificity since it is the rounded up value of 0.875, the reference is deemed to be anticipatory. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.875 or 0.25 of the range 0-1 disclosed by the Akbutalov, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726